NO. 07-01-0477-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL E

                                NOVEMBER 22, 2002

                         ______________________________


                          HENRY LEE MOORE, APPELLANT

                                         V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 43,982-A; HONORABLE DAVID GLEASON, JUDGE

                         _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


      Upon a plea of not guilty, appellant Henry Lee Moore was convicted by a jury of

unlawful possession of a firearm by a felon, enhanced, and punishment was assessed at




      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by

assignment.
45 years confinement. In presenting this appeal, counsel has filed an Anders1 brief in

support of a motion to withdraw. Based upon the rationale expressed herein, the motion

to withdraw is granted and the judgment is affirmed.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous and without

merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel

has discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. Appellant filed a pro se brief; however, the State did not

favor us with a brief.


       Appellant and the complaining witness are related by marriage and at the time of

the incident, appellant was living with complainant in his duplex. Complainant called

police officers on April 29, 2001, to report that appellant had been drinking and that shots

had been fired. Several police officers responded to the call and after investigating at the



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
scene determined that appellant was not drunk and that no shots had in fact been fired.

However, upon questioning by the officers, appellant admitted possessing a pistol that was

discovered in a bag in a closet and acknowledged that it was unlawful for him to possess

a firearm because he was on parole. Pursuant to the wishes of complainant that he did

not want appellant in his home, a trespass warning was issued and appellant was asked

to gather his belongings and leave. He was later charged with unlawful possession of a

firearm2 and pursuant to a not guilty plea, was convicted by a jury. During the punishment

phase appellant plead true to both enhancement paragraphs and was sentenced to 45

years confinement.


      Appellant’s parole officer testified that appellant was released on parole on July 23,

1999, and would remain on parole until July 25, 2007. Section 46.04(a)(1) of the Texas

Penal Code prohibits a convicted felon from possessing a firearm after conviction and

before the fifth anniversary of his release from parole. Although the defense presented

evidence from complainant’s half-brother that several months prior to the incident,

complainant was in possession of the pistol and claimed he needed it for protection, the

evidence is sufficient to establish the elements of the charged offense.


      Counsel presents one arguable issue by which he asserts that appellant was denied

effective assistance of counsel in the cross-examination of the complaining witness when



      2
          Tex. Pen. Code Ann. § 46.04(a)(1) (Vernon Supp. 2003).

                                            3
the trial court refused to allow inquiry into his arrest and conviction for misdemeanor

possession of marihuana because it was not a crime involving moral turpitude as required

by Rule 609 of the Texas Rules of Evidence. Rule 609 provides that for impeachment

purposes, evidence that a witness has been convicted of a crime is admissible if the crime

was a felony or involved moral turpitude and its probative value outweighs its prejudicial

effect. Pursuant to the State’s motion in limine which was granted, the court ruled that

prior to questioning complainant about prior convictions that were not felonies or did not

involve moral turpitude, counsel should approach the bench. While cross-examining

complainant, counsel approached the bench to discuss prior convictions. The court ruled

that a conviction for possession of marihuana was inadmissible.


       Exclusion of inadmissible testimony does not render defense counsel’s performance

ineffective. See Ybarra v. State, 890 S.W.2d 98, 113 (Tex.App.–San Antonio 1994, pet.

ref’d). In Roliard v. State, 506 S.W.2d 904, 905 (Tex.Cr.App. 1974), the Court found no

error in the trial court’s limitation of cross-examination regarding the witness’s use of

marihuana for purposes of impeachment. The Court noted that “[o]nly convictions of a

felony or offenses involving moral turpitude are available for . . . impeachment.” Id. Thus,

defense counsel’s failure to cross-examine complainant regarding a misdemeanor

conviction for possession of marihuana did not amount to ineffective assistance of counsel.

See also In re Lock, 54 S.W.3d 305, 311 (Tex. 2001) (holding that it could not conclude




                                             4
that possession of a controlled substance was a crime of moral turpitude per se in an

action to determine whether an attorney is unfit to practice law).


       We have also made an independent examination of the entire record to determine

whether there are any other arguable grounds which might support this appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We have found no

nonfrivolous issues and agree with counsel that the appeal is without merit and is,

therefore, frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State,

477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Appellant raises ineffective assistance of appellate counsel by his pro se brief and

requests that we set aside the Anders brief and appoint new counsel. However, having

determined that this appeal is frivolous, appellant is not entitled to new counsel. Penson,
488 U.S. at 80. See also McCoy v. Court of Appeals of Wisconsin, District 1, 486 U.S.
429, 436-37, 108 S. Ct. 1895, 1901, 100 L. Ed. 2d 440 (1988) (holding that counsel is under

an ethical obligation to refuse to prosecute a frivolous appeal).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.


                                                 Don H. Reavis
                                                   Justice
Do not publish.




                                            5
6